IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

STATE OF WASHINGTON,                    )                                                 C",
                                                                               a     CA
                                        )      No. 76507-8-1                   co    ••-=
                    Respondent,         )                                            rn
                                                                                       4:3
                                                                                     CD.11
                                        )      DIVISION ONE
      v.                                )
                                        )                                     2".    CAM,
                                                                                        —
SHAVON JONES,                           )      UNPUBLISHED OPINION                   =r-
                                                                                     GIto
                                        )
                    Appellant.          )      FILED:      AUG 1 3 2018
                                                                                      4.4
                                        )
      PER CURIAM   —   Shavon Jones contends she was wrongfully denied credit

for time served when sentenced in Snohomish County. While awaiting trial on the

Snohomish County charge, Jones was also in custody on a Nevada conviction and

for charges pending in King County. Therefore, she was not entitled to credit for

time served. We affirm.

                                     FACTS

      In August 2014, Jones was charged in Snohomish County with one count

of unlawful issuance of a bank check.       When she failed to appear at the

arraignment hearing, the court issued an arrest warrant.

       By October 2015, the Snohomish County Prosecuting Attorney's Office

learned Jones was in custody in Nevada, serving a 12 to 30- month sentence for

possession of a stolen credit card. She was eligible for parole on that offense on

March 3, 2016 with a projected discharge date of December 5, 2016. As a result

of the pending Snohomish County charge, Jones did not receive a parole review.

Through interstate agreement, Snohomish County took temporary custody of

Jones and agreed to return her to Nevada Department of Corrections custody if
No. 76507-8-1/2
trial on the Snohomish County charge completed before her newly projected

release date of December 11, 2016. Thus, when Jones was arraigned in

Snohomish County on May 3, 2016, she was still serving time for the Nevada

conviction.

       Jones pleaded guilty to the Snohomish County unlawful issuance of a bank

check charge in September 2016. Before sentencing in that matter, she was

transported to King County in November 2016 to answer for 2012 charges for two

counts of forgery and one count of theft in the second degree. By the time she

was sentenced to 25 months in the King County matter on January 27, 2017, she

had been released on the Nevada conviction.'

       At her February 9, 2017 Snohomish County sentencing hearing, Jones

requested a 25-month mid-range sentence with credit for time served from her May

3, 2016 Snohomish County jail booking date. In addition, she requested the

sentence be concurrent with the sentence in the King County matter. The State

requested 25.5 months' confinement to run consecutive to the King County

sentence.

       The trial court sentenced Jones to 29 months' confinement concurrent

with the King County sentence and granted no credit for time served.

                                       ANALYSIS

       Jones argues she is entitled to credit for time served since her May 3,2016

transfer from Nevada to Snohomish County. Washington's sentencing statute




        1 Additionally, in February 2015, Jones was sentenced to 16 months for taking a motor
vehicle without permission in California. She also completed that sentence by February 2017.


                                             2
No. 76507-8-1/3
provides that the "sentencing court shall give the offender credit for all confinement

time served before the sentencing if that confinement was solely in regard to the

offense for which the offender is being sentenced." RCW 9.94A.505(6)(emphasis

added); see also In re Pers. Restraint of Schillereff, 159 Wn.2d 649,651, 152 P.3d

345(2007).

        From May 2016 to November 2016, Jones was in custody for the

Snohomish County charge as well as for the Nevada conviction. Her transfer to

King County in November 2016 meant she was in custody for those charges in

addition to the Snohomish County charge by the time of her projected December

11, 2016 release date on the Nevada sentence.2 When she was sentenced for the

Snohomish County charges in February 2017, She was still in custody for the

recently imposed King County sentence. Thus,from May 2016 to February 2017,

when sentenced in Snohomish County, Jones was never confined solely for the

Snohomish County charge. The trial court did not err in concluding that Jones was

not entitled to credit for time served between her May 3,2016 transfer from Nevada

to Snohomish County and her sentencing date in February 2017.

        Affirmed.

        FOR THE COURT:

                                                        .C-I A.,••..




        2 Jones's actual Nevada release date is absent from the recorc The prosecutor stated at
the February 9, 2017 Snohomish County sentencing hearing that she "just saw notices of Nevada
releasing [Jones], finding that she had fulfilled her sentence while awaiting plea here."


                                              3